UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6333


BOBBY JOE LEWIS,

                       Petitioner – Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Solomon Blatt, Jr., Senior District
Judge. (1:12-cc-02584-SB)


Submitted:   May 29, 2014                   Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Joe Lewis, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bobby Joe Lewis seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.           28   U.S.C.      § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies       this   standard      by

demonstrating         that     reasonable       jurists    would       find   that     the

district       court’s      assessment    of    the    constitutional         claims    is

debatable      or     wrong.     Slack    v.     McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Lewis has not made the requisite showing.                         Accordingly, we

deny    Lewis’s       motion    for   a   certificate       of    appealability        and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions   are     adequately      presented      in    the

                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3